TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED NOVEMBER 21, 2014



                                      NO. 03-14-00348-CV


                                     Justin Vacek, Appellant

                                                 v.

                                      Paula Vacek, Appellee




      APPEAL FROM THE 433RD DISTRICT COURT OF COMAL COUNTY
          BEFORE JUSTICES PURYEAR, PEMBERTON, AND FIELD
  DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment signed by the trial court. Having reviewed the record, the

Court holds that Justin Vacek has not prosecuted his appeal and did not comply with a notice

from the Clerk of this Court. Therefore, the Court dismisses the appeal for want of prosecution.

The appellant shall pay all costs relating to this appeal, both in this Court and in the court below.